Title: To Thomas Jefferson from Thomas Nelson, 14 February 1781
From: Nelson, Thomas
To: Jefferson, Thomas



Dear Sir
Williamsburg Febry. 14. 1781

I am favoured with your’s of the 10th. Inst. by Mr. Prentis. I have never been informed that any Horses were left by the Enemy, except those at Westover, which were taken by Captain Selden’s and Captain Hockaday’s Men. Those in the Possession of Captain Hockaday’s Men I ordered to be carried to Richmond for the Proprietors to claim. Farther Enquiry shall be made, and if there be any such as you mention, they shall be disposed of as you direct.
The Numbers of Militia on this Side the River are greatly reduced, as you will see by the Return, and they are chiefly such as ought to be discharged; but the Militia from the upper Counties having been ordered to the South Side of James River, I have been under the Necessity of detaining those from Hanover, New Kent, and Henrico. In a former Letter I mentioned the calling down Men from Caroline and Essex. Perhaps the latter County may be too much exposed to admit of any Assistance being drawn from it. If the People of Elizabeth City, who have thrown aside their Paroles, are not protected, they will probably experience the heaviest Vengeance of the Enemy. I am, dear Sir, with the greatest Respect, Your mo: Obedt. & hble Servt.

Thos Nelson Jr. B. G.

